Case: 16-60575      Document: 00514419652         Page: 1    Date Filed: 04/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-60575
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         April 6, 2018
                                                                         Lyle W. Cayce
ESPERANZA FLORES,                                                             Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 310 154


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Esperanza Flores, a native and citizen of El Salvador, petitions for
review of a decision of the Board of Immigration Appeals (BIA) that dismissed
her appeal of an order of an immigration judge denying rescission of a removal
order and denying reopening of removal proceedings. We conclude that Flores
is entitled to no relief, as she fails to show that the BIA abused its discretion
by ruling against her. See Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60575     Document: 00514419652      Page: 2   Date Filed: 04/06/2018


                                  No. 16-60575

      We reject the claim of exceptional circumstances because Flores did not
move for reopening within 180 days of the final order of removal. See 8 U.S.C.
§ 1229a(b)(5)(C)(i); 8 C.F.R. § 1003.23(b)(4)(ii). Also, Flores’s claim that notice
of the removal hearing was mailed to the wrong address is unexhausted
because it was not raised before the BIA, and thus we are without jurisdiction
to entertain it.   See Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
Additionally, we reject Flores’s claim that precedent concerning whether an
alien must be advised of an immigration hearing in a language that she
understands is inapplicable in the instant case. See Ojeda-Calderon v. Holder,
726 F.3d 669, 675 (5th Cir. 2013). Further, any other issues are deemed
abandoned for failure to brief them. See Lara v. Johnson, 141 F.3d 239, 242
n.3 (5th Cir. 1998).
      The petition for review is DENIED.          The Government’s motion for
summary disposition is DENIED as unnecessary.




                                        2